—Judgment, Supreme Court, New York County (Leon Becker, J.), rendered March 30, 1989, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a prison term of TZVz years to life, unanimously affirmed.
The court’s Sandoval ruling properly balanced the probative value of the evidence with respect to the issue of defendant’s credibility against the risk of prejudice to defendant (see, People v Sandoval, 34 NY2d 371).
Defendant’s contention that the court erred in its charge as to reasonable doubt is not preserved for review (CPL 470.05), and we decline to review it in the interest of justice. Were we to review this contention, we would find it to be without merit because the charge, read in its entirety, conveyed the proper standard.
We have considered defendant’s remaining contention and find it to be without merit. Concur — Carro, J. P., Wallach, Asch and Rubin, JJ.